NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUVENCIO MORALES LOPEZ,                         No.    16-73821

                Petitioner,                     Agency No. A072-713-321

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Juvencio Morales Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo question of law, including

claims of due process violations. Padilla-Martinez v. Holder, 770 F.3d 825, 830


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2014). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Morales Lopez did not show exceptional and extremely unusual hardship to his

U.S. citizen son. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(absent a colorable legal or constitutional claim, the court lacks jurisdiction to

review the agency’s discretionary determination regarding hardship). Morales

Lopez’s contentions that the BIA refused to consider evidence, applied the wrong

standard, or conflated legal and factual questions are not supported, and therefore

do not raise a colorable claim to invoke jurisdiction. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this context, . . .

the claim must have some possible validity.” (citation and internal quotation marks

omitted)). Thus, we do not address Morales Lopez’s contentions regarding

whether his son may still be considered a qualifying relative.

      Morales Lopez has not demonstrated the BIA violated due process or its

own regulations in sua sponte issuing an amended order, where he has not shown

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (“To prevail on a

due process challenge to deportation proceedings, [petitioner] must show error and

substantial prejudice. A showing of prejudice is essentially a demonstration that

the alleged violation affected the outcome of the proceedings[.]” (citations

omitted)); Kohli v. Gonzales, 473 F.3d 1061, 1066-67 (9th Cir. 2007) (requiring a


                                           2                                    16-73821
showing of prejudice to demonstrate a regulatory violation).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                     16-73821